United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  August 6, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-21327
                         Summary Calendar


                   DWYN LLORENCE DUPREE; ET AL,

                                                         Plaintiffs,


                       DWYN LLORENCE DUPREE,

                                               Plaintiff-Appellant,

                              VERSUS


          ULTRAMAR DIAMOND SHAMROCK CORP; SAM TIOLETTE;
                SANDRA CONTRESAS; UDS SERVICES INC,

                                               Defendants-Appellees.




           Appeal from the United States District Court
                for the Southern District of Texas
                           (02-CV-1424)


Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Dwyn Llorence Dupree (hereinafter “Dupree”) filed suit in the

United States District Court for the Western District of Louisiana,

Lafayette/Opelousas Division, in December, 2001, alleging that UDS



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his employer, terminated his employment in violation of Title VII

of the Civil Rights Act of 1964 and the Americans with Disabilities

Act of 1990.    UDS filed a pre-answer motion to compel arbitration

in February, 2002, asking the Court to compel the parties to submit

to arbitration pursuant to a signed arbitration agreement and to

transfer the case to the Southern District of Texas where venue was

more convenient.    In March of 2002, Dupree filed his own motion to

compel arbitration.       On April 10, 2002, the Louisiana District

Court ordered the lawsuit stayed pending arbitration before the

American Arbitration Association and also ordered that the case be

transferred to the United States District Court for the Southern

District of Texas pursuant to 28 U.S.C. §406(a).            The Houston

District Court administratively closed the case pending a ruling on

arbitration.       An   evidentiary   hearing   was   conducted   by   the

arbitrator on August 21, 2002, at which both parties were given the

opportunity to present evidence to support their claims. Following

this hearing the arbitrator rendered an award on September 20,

2002, which denied all of Dupree’s claims and dismissed them with

prejudice.     On October 2, 2002, Dupree filed both a motion for a

jury trial and a separate request for trial de novo without making

any reference to the fact that a final result had been achieved in

the arbitration. The District Court in Houston denied both motions

on October 23, 2002.       In a separate appeal under Cause No. 02-

21227, Dupree appealed the denial by the district court of his



                                      2
motions for jury trial or trial de novo; and on May 30, 2003, this

Court issued a ruling affirming those orders.   UDS filed a motion

for the district court to confirm the arbitration award and on

November 13, 2002, the district court issued an order confirming

the arbitrator’s award.   Dupree filed another notice of appeal on

November 11, 2002, which is now before us.

     We have carefully reviewed the briefs, the reply briefs, the

record excerpts, and relevant portions of the record itself.    We

find no error of any kind whatsoever in the decision of the

district court to affirm the arbitrator’s award in this case.

AFFIRMED.




                                 3